ICJ_001_CorfuChannel_GBR_ALB_1947-12-10_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

YEAR 194.

Order of December 10th, 1947.

THE CORFU
CHANNEL CASE

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court,
Having regard to Article 62 of the Rules of Court,

Makes the following Order :

Having regard to the Application dated May 22nd, 1947, and
filed with the Registry of the Court on the same day, instituting
before the Court on behalf of the United Kingdom of Great Britain
and Northern Ireland proceedings against the Government of the
People’s Republic of Albania concerning the incidents in the Corfu
Channel :

Having regard to the reply of the Albanian Government dated
July 21st, 1947, and filed with the Registry on July 23rd ;

Having regard to the Order made by the President on July 31st,
1947, fixing the time-limits for the presentation of the Memorial
by the Government of the United Kingdom and of the Counter-
Memorial by the Albanian Government ;

Having regard to the Memorial filed by the Government of the
United Kingdom within the time fixed ;

Whereas the Albanian Government, on December gth, 1947, that
is to say, within the time fixed for the filing ef the Counter-Memorial,
submitted a document entitled “Preliminary Objection’, dated
December ist, 1947 ;

Whereas accordingly, under Article 62, paragraph 3, of the Rules
of Court, the proceedings on the merits are suspended and the

7

1947.
December rotk
General List:

No. 2.
THE CORFU CHANNEL CASE 8

Party against whom the Objection is directed may present, within
a time-limit to be fixed by the Court, or by the President if the Court
is not sitting, a written statement of its observations and sub-
missions ;

The President of the Court, as the Court is not sitting,

fixes Tuesday, the 20th of January, 1948, as the date of expiry
of the time-limit within which the Government of the United
Kingdom may present a written statement of its observations and
submissions in regard to the objections lodged by the Albanian
Government.

Done in French and English, the English text being authoritative,
at the Peace Palace, The Hague, this tenth day of December,
one thousand nine hundred and forty-seven, in three copies, one
of which shall be placed in the archives of the Court and the others
shall be transmitted to the Albanian and United Kingdom Govern-
ments respectively.

(Signed) J. G. GUERRERO,

President.

(Signed) E. HAMBRO,

Registrar.
